DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 10, as amended, introduces a new limitation of “hands” which makes the later recited limitations of “on the one hand” and “on the other hand” indefinite because it is unclear if they are referring to the hands previously claimed or the idiom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, US 8,974,113 in view of Zeller, EP 2042052.
Chan discloses a watch glass (Figs 1 and 2a-b) of a watch, which comprises an interior space with a dial and hands (Fig 1), comprising: a cover glass (14), a support glass (16) connected with the cover glass for forming a glass unit, and a gemstone (22) introduced into the glass unit,
wherein at least one recess (Chan, 20) is formed in the cover glass and/or in the support glass, wherein the gemstone (22) is arranged, in the at least one recess, and
wherein the gemstone is configured such that light rays are directed toward the viewer and such that light rays are directed toward the interior space of the watch and thus illuminate both the hands and the dial.
Chan does not explicitly disclose the gemstone used is a luminescent element.
Zeller teaches creating a gemstone that is luminescent (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a luminous gemstone like those taught by Zeller in the watch glass of Chan for the purpose of producing amplified light effects during a decrease in ambient light.
Regarding claims 3 and 12, Chan and Zeller disclose wherein the luminescent element is arranged in the center of the glass unit, consisting of the support glass and the cover glass, in the direction of the thickness of the glass unit (Fig 2b of Chan shows the luminescent element between the glass layers in the thickness direction).
Regarding claims 4 and 13, Chan and Zeller disclose wherein the luminescent element is formed as a gemstone, and/or an indicator and/or a time marking element having luminescent characteristics (Chan, Fig 2b).
Regarding claims 5 and 14, Chan and Zeller disclose wherein the recess is filled up completely by the luminescent element (Figure 2b of Chan shows no gaps or spaces in the recess).
Regarding claims 6 and 15, Chan and Zeller disclose further comprising an intermediate layer (layer generally indicated at the arrow “b” in figure 2b of Chan including the bezel and the space extending between the two glass layers) by means of which the cover glass and the support glass are connected with each other is arranged between the cover glass and the support glass.
Regarding claims 7 and 16, Chan and Zeller disclose wherein the luminescent element is arranged in the intermediate layer (Chan Fig 2b).
Regarding claims 8 and 17, Chan and Zeller disclose wherein a plurality of luminescent elements are provided, wherein the plurality of luminescent elements are arranged in the glass unit in circumferential direction of the glass unit (Chan Fig 1).
Regarding claims 9 and 18, Chan and Zeller disclose wherein the recess and/or the luminescent element are/is configured and/or arranged such that light emits from at least 50% of the area of a bottom side of the support glass when the luminescent element is shining (Figs 1 and 2a-b of Chan show the luminescent elements arranged such that are surrounded by transparent elements).
Regarding claim 10, Chan discloses a watch (Fig 1), comprising a watch glass that comprises: a cover glass (14); a support glass (16) connected with the cover glass for forming a glass unit; and a gemstone (22) introduced into the glass unit.
Chan does not explicitly disclose the gemstone used is a luminescent element.
Zeller teaches creating a gemstone that is luminescent (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a luminous gemstone like those taught by Zeller in the watch glass of Chan for the purpose of producing amplified light effects during a decrease in ambient light.
Regarding claims 19 and 20, Chan and Zeller disclose wherein the gemstone is a diamond (Chan, Column 2 lines 32-33).
Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive.  Applicant argues Chan does not disclose the decorative elements 22 emit their light rays directly toward the viewer and towards the interior space of the watch to illuminate both the hands and dial.  However, due to the positioning of the decorative elements 22 in the support glass 16, the light rays emitted from a luminous gemstone will be directed in both directions, toward the viewer and toward the interior the case.
Applicant further argues the movability of the elements 22 acts against the illumination of the hands and dial.  However, the elements 22 are trapped between two transparent layers of glass (col. 2 lines 48-49) and thus even while moving emitted light will still be directed in both directions through both glass layers.
Applicant also argues that even if elements 22 were formed as luminescent elements one having ordinary skill in the art would configure them such they emit their light only in the direction of the viewer and not towards the interior space of the watch.  Examiner disagrees on the basis that this would require the person having ordinary skill to take extra steps to prevent the light from shining through the transparent support glass down into the lower level.
Applicant finally argues that Chan does not disclose or suggest the feature of “a support glass connected with the cover glass for forming a glass unit”.  Applicant states the first layer 14 and the second layer 16 are spaced apart and thus cannot be regarded as connected to form a glass unit.  Examiner disagrees that the spacing between the cover glass 14 and support glass 16 prevents them from being connected.  Chan teaches these two glass layers are connected through intermediate casing 12 (Fig 2a, 2b) forming a glass unit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844    

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833